Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 4/20/2021, has been entered. 
Claims 1, 5, 6, 8, 21-23 and 27-34 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1, 5, 6, 8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. No. 2010/0109065 A1), hereafter referred to as Oh.

As to claim 1, Oh discloses a 3D memory device (fig 10A and [0113]), comprising:
a substrate (fig 10A, 610); 
a memory stack comprising a plurality of interleaved gate conductive layers (CG1 layers) and gate-to-gate dielectric layers (dielectric layers 624a) above the substrate (610), and 
a NAND memory string (fig 2 and [0053] and [0142]) extending vertically through the interleaved gate conductive layers (CG1) and gate-to-
wherein the memory stack comprises a first memory deck (fig 10A, first memory deck is considered to be the lower half of the 3D memory structure) above the substrate (610) and a second memory deck (fig 10A, second memory deck is considered to be the upper half of the 3D memory structure including CG2 and 624b) above the first memory deck (lower half comprising CG1 and 624a).  
The embodiment of figure 10A, “second embodiment”, does not explicitly disclose the material for the interleaved conductor/dielectric stack.  However, embodiment 1 of Oh discloses that the gate-to-gate dielectric layers is a silicon nitride layer ([0075]) and the gate conductive layers comprise a doped polysilicon layer ([0073]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use silicon nitride as the dielectric material and doped polysilicon as the conductor material for the memory stack of embodiment two as taught in embodiment 1 since Oh teaches that these materials provide suitable insulation and conductive properties for use in a 3D memory device.  

As to claim 5, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein the NAND memory string (fig 10A) comprises a first channel structure (ACT1) extending vertically thought the first memory deck (CG1 and 624a), a second channel structure (ACT2) extending vertically through the second memory deck (CG2 and 624b), and an inter-deck plug (646) vertically between and in contact with the first channel structure (ACT1) and the second channel structure (ACT2), respectively. 

As to claim 6, Oh discloses the 3D memory device of claim 1 (paragraphs above).
The disclosure of embodiment 2 does not disclose wherein the NAND memory string comprises a single channel structure extending vertically through the first memory deck and the second memory deck. 
Nonetheless, the embodiment 1 discloses in figure 5P wherein a NAND memory string comprises a single channel structure extending vertically through the first memory deck and the second memory deck (fig 5P, channel ACT1-4; [0093]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the channel structure of 

As to claim 8, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein each of the gate-to-gate dielectric layers (624a) does not include a silicon oxynitride layer (each dielectric layer is made of Silicon Nitride as presented above and taught in [0075]). 

As to claim 21, Oh discloses a 3D memory device (fig 10A and [0113]), comprising:
a substrate (610); 
a memory stack comprising a plurality of interleaved gate conductive layers (CG1 and CG2) and gate-to-gate dielectric layers (624a and 624b) above the substrate (610), and 
a NAND memory string ([0053], [0122]) extending vertically through the interleaved gate conductive layers (CG1) and gate-to-gate dielectric layers (624a) of the memory stack (stack of CG1/624a and CG2/624b), wherein the memory stack comprises a first memory deck above the 
the NAND memory string comprises a first channel structure extending vertically through in the first memory deck (first channel ACT1), a second channel structure extending vertically thought the second memory deck (second channel ACT2), and an inter-deck plug vertically between and in contact with the first channel structure and the second channel structure (inter-deck plug 646), the inter-deck plug comprising single-crystal silicon ([0126] and [0128] and [0069] teaches that the semiconductor material of the channel is silicon). 
 The embodiment of figure 10A, “second embodiment”, does not explicitly disclose the material for the interleaved conductor/dielectric stack.  However, embodiment 1 of Oh discloses that the gate-to-gate dielectric layers is a silicon nitride layer ([0075]) and the gate conductive layers comprise a doped polysilicon layer ([0073]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use silicon nitride as the dielectric material and doped polysilicon as the conductor material for the memory stack of embodiment two as taught in embodiment 1 since Oh 

As to claim 22, Oh discloses the 3D memory device of claim 21 (paragraphs above),
The embodiment of figure 10A, “second embodiment”, does not explicitly disclose the material for the interleaved conductor/dielectric stack.  However, embodiment 1 of Oh discloses that the gate-to-gate dielectric layers is a silicon nitride layer ([0075]) and the gate conductive layers comprise a doped polysilicon layer ([0073]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use silicon nitride as the dielectric material and doped polysilicon as the conductor material for the memory stack of embodiment two as taught in embodiment 1 since Oh teaches that these materials provide suitable insulation and conductive properties for use in a 3D memory device.

As to claim 23, Oh discloses the 3D memory device of claim 21 (paragraphs above),

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use silicon nitride as the dielectric material and metal as the conductor material for the memory stack of embodiment two as taught in embodiment 1 since Oh teaches that these materials provide suitable insulation and conductive properties for use in a 3D memory device.

Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim et al. (US Pub. No. 2017/0084626 A1), hereafter referred to as Kim.

As to claim 27, Oh discloses a 3D memory device (fig 10A and [0113]), comprising:
a substrate (610); 

a NAND memory string ([0053], [0122]) extending vertically through the interleaved gate conductive layers (CG1) and gate-to-gate dielectric layers (624a) of the memory stack (stack of CG1/624a and CG2/624b).
Kim does not disclose a slit structure extending vertically through the interleaved gate conductive layers and gate-to-gate dielectric layers of the memory stack, the slit structure comprises a spacer along a sidewall of the slit structure and a slit contact in the spacer; and 
a plurality of etch-back recesses abutting the sidewall of the slit structure, the etch-back recesses comprising an insulating material. 
Nonetheless, Kim discloses a slit structure extending vertically through the interleaved gate conductive layers and gate-to-gate dielectric layers of a memory stack (fig 11, slit structure comprising spacer SP and contact CSP), the slit structure comprises a spacer along a sidewall of the slit structure (SP) and a slit contact (CSP) in the spacer (SP); and 
a plurality of etch-back recesses abutting the sidewall of the slit structure, the etch-back recesses comprising an insulating material (fig 11, 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the common source plug of Kim in the 3D memory structure of Oh since this will allow for the efficient interconnection of the source line to the memory structure. 
 
As to claim 28, Oh in view of Kim discloses the 3D memory device of claim 27 (paragraphs above),
The embodiment of figure 10A, “second embodiment”, does not explicitly disclose the material for the interleaved conductor/dielectric stack.  However, embodiment 1 of Oh discloses that the gate-to-gate dielectric layers is a silicon nitride layer ([0075]) and the gate conductive layers comprise a doped polysilicon layer ([0073]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use silicon nitride as the dielectric material and doped polysilicon as the conductor material for the memory stack of embodiment two as taught in embodiment 1 since Oh teaches that these materials provide suitable insulation and conductive properties for use in a 3D memory device.

As to claim 29, Oh in view of Kim discloses the 3D memory device of claim 27 (paragraphs above),
The embodiment of figure 10A, “second embodiment”, does not explicitly disclose the material for the interleaved conductor/dielectric stack.  However, embodiment 1 of Oh discloses that the gate-to-gate dielectric layers is a silicon nitride layer ([0075]) and the gate conductive layers comprise a metal layer ([0073]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use silicon nitride as the dielectric material and metal as the conductor material for the memory stack of embodiment two as taught in embodiment 1 since Oh teaches that these materials provide suitable insulation and conductive properties for use in a 3D memory device. 

As to claim 30, Oh in view of Kim discloses the 3D memory device of claim 27 (paragraphs above),
Oh further discloses wherein the memory stack comprises a first memory deck (624a/CG1) above the substrate (610) and a second memory deck (624b/CG2) above the first memory deck (624a/CG1). 

As to claim 31, Oh in view of Kim discloses the 3D memory device of claim 30 (paragraphs above),
Oh further discloses wherein the NAND memory string comprises a first channel structure (fig 10A, ACT1) extending vertically through the first memory deck (624a/CG1), a second channel structure (ACT2) extending vertically through the second memory deck (624b/CG2), and an inter-deck plug (646) vertically between and in contact with the first channel structure (ACT1) and the second channel structure (ACT2), respectively. 

As to claim 32, Oh in view of Kim discloses the 3D memory device of claim 30 (paragraphs above),
The disclosure of embodiment 2 does not disclose wherein the NAND memory string comprises a single channel structure extending vertically through the first memory deck and the second memory deck. 
Nonetheless, the embodiment 1 discloses in figure 5P wherein a NAND memory string comprises a single channel structure extending vertically through the first memory deck and the second memory deck (fig 5P, channel ACT1-4; [0093]). 
.  

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Costa et al. (US Pub. No. 2018/0182771 A1), hereafter referred to as Costa.

As to claim 33, Oh discloses the 3D memory device of claim 21 (paragraphs above).
Oh does not disclose wherein the NAND memory string further comprises a channel plug in an upper portion of the first channel structure, the channel plug comprising a different material than the inter-deck plug. 
Nonetheless, Costa discloses wherein a NAND memory string further comprises a channel plug in an upper portion of a first channel structure (fig 14B, channel plug 173), the channel plug comprising a different material than an inter-deck plug (inter-deck plug 179; [0175]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include both the channel plug 

As to claim 34, Oh in view of Costa discloses the 3D memory device of claim 33 (paragraphs above).
Costa further discloses wherein the channel plug comprises a semiconductor material ([0175]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8, 21-23 and 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/17/2021